DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 10-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the reference to “a given sector” lacks antecedent basis.  The examiner will assume dependency on claim 2 when treating the claim on the merits.
Similarly, in claim 4 the reference to a “plurality of sectors” lacks antecedent basis.  Again, dependency on claim 2 will be assumed.
In claim 10, the audio device has not been positively recited making it unclear if such a means is to be considered an element of the system, or if it merely provides context for the operation of the controller.  The examiner will assume it was the applicant’s intent to positively recite such structure.  The examiner suggests reciting an audio device for playing sounds.
Claim 13 is confusing.   As the “one or more active sounds” includes the possibility of one sound, it is not clear what it means to play one sound in equal or unequal amounts.  Also note the comment above regarding the need for the audio device which produces sounds to be positively recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galster et al. (Galster: Pub. No. 2013/0336508).
Regarding claim 1, Galster discloses a method, comprising: displaying a graphical user interface (user touch screen interactive interface, pars. 0015, 0016) including a visual representation of real-time changes to a therapy sound presented to a user during a tinnitus therapy (tinnitus therapy settings shown on equalizer-like interface, par. 0016), the real-time changes based on user input (par. 0016 where patient input causes real-time changes in therapy stimulus). 
Similar comments apply to patentably indistinct claim 6.  Fitting/matching software allows the patient to alter the initial programming and/or adjust previously selected therapy as needed (i.e., previously matched sound profiles; pars. 0014, 0016).
Claims 5, 10-14, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galster et al. in view of Baker et al. (Baker: Pub. No. 2015/0003635).
Regarding claim 5, Galster does not explicity discuss the use of a healthcare provider device communicatively coupled to a user device.  Galster does indicate that initial programming of the device is done by a healthcare professional (par. 0016).  Such programming would necessarily require a healthcare provider device of the type recited.  Baker, in any event, discloses the use of a healthcare provider device communicatively coupled to a user device (par. 0106).  As is old and well-known in the medical device art, such a feature allows healthcare professionals to transfer data from one device to the other, allowing the professional to track therapy progress, communicate with the user, and enables remote programming capabilities.  Artisans looking to take advantage of such benefits would have therefore considered the features of claim 5 to be a matter of obvious design.
Regarding claim 10, Galster discloses a system comprising: a tinnitus therapy treatment system (Fig. 1) comprising a patient device 112, wherein the patient device comprises a display configured to display a graphical user interface (user touch screen interactive interface, pars. 0015, 0016); and Page 44 of 48Docket No. OTO18301a controller (computer/ DSP 18) with computer-readable instruction stored on memory thereof (fitting software inherently required for the computer/controller to operate) that when executed enable the controller to: receive user inputs from a patient or a healthcare professional (patient input; par. 0015), wherein the inputs from the patient or the healthcare professional are in response to one or more prompts displayed on the display and sounds played via an audio device (equalizer-like interface for settings manipulation and tinnitus sound generator with sound signal presented to the patient); and adjust a future tinnitus therapy session in response to the inputs (par. 0016).
	While Galster does not explicitly refer to a healthcare professional device, Galster does indicate that initial programming of the device is done by a healthcare professional (par. 0016).  Such programming would necessarily require a healthcare professional device of the type recited.  Baker, nonetheless, discloses as is old and well-known in medical disciplines, that such devices 10 can be used in combination with patient devices (pars. 0019, 0020).  Said devices –of equal or greater capability than patient devices-- allow medical professionals to access data, modify programming and/or control patient therapy.  To include this well-known feature in the system of Galster would have therefore been considered a matter of obvious expediency.
	Regarding claim 11, Baker additionally discloses that the two devices may be communicatively coupled (bidirectionally through wireless or wired networks) such that data can be transferred between the patient unit and the professional unit (par. 0020).  Such a feature is old and well-known in the medical device arts as it allows critical diagnostic data, device performance and therapy progression to be shared, stored, reviewed and processed by healthcare professionals and/or remote computers, as well as allowing updated programming and control of the patient unit.  To utilize such a feature would have therefore been considered blatantly obvious to those of ordinary skill in the medical art.
Regarding claim 12, see pars. 0015 and 0018.
Regarding claim 13, note the comments made under §112 above.  Given that there are only two possibilities –either the sound is played in equal amounts or it is not played in equal amounts (i.e., an unequal amount)-- the system of Galster inherently covers at least one of the two possibilities.
Regarding claim 14, see par. 0014 regarding exemplary adjustment parameters (see also par. 0023 of Baker which discloses a more comprehensive list of well-known adjustable sound parameters suitable for tinnitus matching).  While Galster does not explicitly express details of the sounds employed and thus does not refer to a plurality of active sounds, it is old and well-known in the tinnitus therapy art to include a plurality of active sounds to permit patients to better match their sound profiles, as each patient may have a unique profile (see par. 0015 of Galster which promotes highly individualized treatment).  Baker discloses a variety of well-known sounds employed separately or in combination in tinnitus therapy (see for example pars. 0022, 0032 and 0070).  To utilize a plurality of sounds in order to enable better sound profile matching and concomitantly enhance the effectiveness of therapy, would have therefore been considered a matter of obvious design by those of ordinary skill in the art.
Regarding claim 16, Galster allows the user to select one or more active sounds for a first therapy session (where the sound profile is optimized), and then subsequently uses the highly individualized matching sound for subsequent therapy (pars. 0014-0016).
Regarding claim 19, it is old and well-known to use any one or more of the recited sounds listed in the treatment of tinnitus (see for example par. 0070 of Baker).  Artisans of ordinary skill in the art looking to best match the patient’s tinnitus sound profile, would have therefore seen the obviousness of employing any combination of well-known tinnitus matching sounds in the tinnitus treatment system of Galster.
Regarding claim 20, as discussed in the rejection of claim 14, to better create a matching sound profile for patients, a plurality of sounds may collectively contribute to the overall sound profile, such as when a patient’s tinnitus is best represented by a combination of sounds.  As also taught by both Galster and Baker, the volumes of said sounds may also be adjusted for optimum results.  As per convention, once the best match is chosen, the profile is used for future tinnitus therapy sessions –the ultimate goal of the matching procedure.  To therefore allow adjusted contributions and volumes for a plurality of active signals to be used in future tinnitus therapy sessions would have been considered obvious to those of ordinary skill in the art looking to best match the individual’s sound profile and enhance subsequent therapy effectiveness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galster et al. in view of Baker et al. as applied to claims 5, 10-14, 16, 19 and 20 above, and further in view of Kinsbergen et al. (Kinsbergen: Pub. No. 2013/0243227).
Galster and Baker do not explicitly discuss distributing an adjustment to an active sound to n remaining active sounds of the plurality of active sounds.  Kinsbergen, however, teaches that adjustments to sound in tinnitus treatment devices may be distributed globally to other sound values (par. 0090).  In this particular case, once a hearing impaired user has adjusted a volume to reflect his/her need, the remaining parameters are also accordingly appropriately adjusted to account for additional situations that the user may encounter –even listening situations that have not been explicitly adjusted by the user.  Such a procedure frees the user from having to tediously alter volume values for other sound situations, thus making control more efficient.  To equally distribute desired adjustments to the remaining sounds once an appropriate adjustment has been made for a first sound, would have thus been considered a matter of obvious design expediency by those of ordinary skill in the art looking to maximize programming efficiency and patient convenience.
Allowable Subject Matter
Claims 2 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The use of a GUI with a donut chart and the recited sectors (claim 2) or the visual changes recited in claims 7-9 (or similar graphic arrangements such as recited in claims 17 and 18) are not disclosed in the prior art of record.  The applicant discloses that such features enable the patient and healthcare professional to quickly infer salient features of the therapy to enable therapy progress to be monitored (par. 0006 of the disclosure).
Claims 3, 4, 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Drew discloses real-time review of therapy in a medical stimulator.  Dijk et al. discloses the use of a pie chart to indicate intensity of the neural response.  Materna et al. discloses the use of a variety of sounds that may be used in combination to match individual tinnitus patients (par. 0117).  Suzman discloses a variety of matching techniques useful in tinnitus therapy and applied by computerized wireless networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
April 8, 2022